PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Duquesne University of the Holy Spirit
Application No. 17/130,395
Filed: 22 Dec 2020
For: Substituted Bicyclic Pyrimidine Compounds with Tubulin and Multiple Receptor Inhibition
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed April 28, 2022, which requests under 37 C.F.R. §1.182 that a previously filed terminal disclaimer be withdrawn.  

The petition is granted.

Petitioner asserts that an electronic terminal disclaimer (“eTD”) filed April 27, 2022 over U.S. Patent Nos. 10,358,450 and 9,139,590 be withdrawn because the terminal disclaimer incorrectly and unintentionally disclaimed U.S. Patent No. 9,139,590. Petitioner asserts applicant intended to file a disclaimer over only U.S. Patent No. 10,358,450, and not over U.S. Patent No. 9,139,590. Petitioner requests the Office permit the withdrawal of the previously filed eTD and accept a replacement TD which disclaims only the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent 10,358,450. The examiner has concurred that applicant should be permitted to withdraw the terminal disclaimer filed April 27, 2022 because the rejection can be potentially overcome with a declaration and unexpected results at a later point during prosecution, or appealed if agreement cannot be reached. Accordingly withdrawal of the April 27, 2022 terminal disclaimer in favor of the April 28, 2022 terminal disclaimer is deemed appropriate. 

The receipt of the petition fee of $210.00 is acknowledged.

This application is being referred to Technology Center Art Unit 1624 for correction of PALM and file records consistent with this decision.


Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET